Citation Nr: 1101191	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1973.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from   a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, denying several claims for service-connected 
disability compensation, as well as entitlement to the benefit 
currently sought. The Veteran has appealed only in regard to the 
denial of a permanent and total rating for nonservice-connected 
pension benefits. 

Previously, the Veteran requested the opportunity for a Travel 
Board hearing               at the RO, and such hearing was duly 
scheduled for May 2010. However,                  the Veteran did 
not appear on the hearing date. Absent providing a good cause 
explanation for his failure to appear, his hearing request will 
be deemed withdrawn. See 38 C.F.R. § 20.704(e) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

A nonservice-connected disability pension is payable to a veteran 
who served for  90 days or more during a period of war and is 
permanently and totally disabled due to nonservice-connected 
disability not the result of willful misconduct. 38 U.S.C.A. § 
1521(a). Permanent and total disability will be deemed to exist 
when an individual is unemployable as a result of disabilities 
that are reasonably certain to continue throughout the remainder 
of the life of the person. 38 U.S.C.A. § 1502. 

Total and permanent disability may be determined on the basis of 
the objective "average person" or subjective "unemployability" 
tests, or on an extraschedular basis. 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16(a), 4.17; see Brown v. Derwinski, 2 Vet. App. 444 
(1992) (providing an analytical framework for application in 
pension cases). Under 38 C.F.R. § 4.15, permanent total 
disability occurs when there is a schedular rating total of 100 
percent pursuant to the schedule of ratings or when one of the 
following conditions exist: the permanent loss of the use of both 
hands, or of both feet, or of one hand and one foot, or of the 
sight of both eyes, or becoming permanently helpless or 
permanently bedridden. A finding of permanent and total 
disability based solely on "objective" criteria requires rating 
each disability under the appropriate Diagnostic Code of the VA's 
Schedule for Rating Disabilities,            to determine whether 
the Veteran has a combined 100 percent schedular evaluation for 
pension purposes. See Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  
 
Under the "subjective" criteria a Veteran may establish 
permanent and total disability for pension purposes by 
establishing he has a lifetime impairment precluding 
employability. 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17. 
This is accomplished by meeting the percentage requirements of 38 
C.F.R. § 4.16, which set forth that total disability will be 
assigned when (1) there is one disability ratable at 60 percent 
or more or (2) if there are two or more disabilities, at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. When these percentages are met, a total disability will 
be assigned upon a showing the Veteran is unable to secure and 
follow substantially gainful employment by reason of his 
disability.  
 
Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the percentage standards of the rating 
schedule but has other factors which make him unemployable, a 
permanent and total disability rating for pension purposes may be 
granted, in an exceptional case, on an extra-schedular basis. 38 
C.F.R. § 3.321 (b)(2). 
 
Reviewing the evidence of record to this point, the medical 
findings are insufficient to determine the Veteran's nonservice-
connected pension eligibility. The contention advanced by the 
Veteran is that the primary condition underlying his limitations 
in employment capacity is his bilateral degenerative arthritis of 
the knees. Unfortunately, while the Veteran underwent a VA 
Compensation and Pension examination for general medical 
evaluation in November 2006, this exam was limited in scope to 
disability involving the right knee. In addition, the Veteran 
claims that the condition of his knees has worsened since that 
timeframe to the point that he can no longer work, and a more 
contemporaneous examination would therefore be in order. See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing 
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the 
record does not adequately reveal the current state of the 
claimant's disability ...the fulfillment of the statutory duty to 
assist requires a thorough and contemporaneous medical 
examination."). Whereas the likelihood of his bilateral knee 
disorder being literally 100 percent disabling under the rating 
schedule is minimal, there is still for application VA's 
"subjective test" for pension entitlement, and a new 
examination would be of certain benefit towards determining 
whether the criteria under this standard are met. 

Meanwhile, the Veteran in recent correspondence has also 
identified the medical condition of diabetes mellitus as another 
current disorder underlying an inability to maintain gainful 
employment. Consequently, the Board deems it appropriate for  the 
Veteran to undergo another VA general medical examination, to 
include specific focus upon the relative severity of both 
bilateral knee and diabetes mellitus conditions.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran for 
a VA general medical examination. The claims 
folder must be made available for the 
examiner to review. The VA examiner is at 
first requested to provide a general clinical 
summary of the Veteran's current medical 
state, with details provided on all reported 
and objectively detected health conditions. 
Specifically, the VA examiner should 
include findings regarding the nature 
and extent of a bilateral knee disorder, 
and diabetes mellitus, as well as 
previously diagnosed hypertension. The 
examiner is then requested to provide an 
opinion as to whether the Veteran is 
incapable of securing and maintaining 
substantially gainful employment due to 
the severity of one or more of the diagnosed 
disabilities. (The VA examiner is reminded 
that in opining on the Veteran's 
employability, as this is a claim for 
pension benefits, he or she may consider the 
impact of nonservice-connected disabilities 
as well as service-connected conditions.) If 
an opinion cannot be rendered without 
resorting to pure speculation, please explain 
why this is not possible.

2.	The RO/AMC should then review the claims 
file.           If the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO/AMC should readjudicate 
the claim for a permanent and total 
disability rating for pension purposes based 
upon all additional evidence received.          
If the benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


